Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 7/22/2022. Claims 1, 2, 4-14, and 16-20 are pending. Claims 4 and 15 remain canceled. Claims 1 and 13 were amended. The previous rejection under 35 USC 112(b) is withdrawn in view of amendments clarifying the language of the claims. 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered and a new grounds of rejection is being provided to better address the amended limitations as claimed. 
The applicant argues that the pending application teaches wherein “a dictionary of known signal evolutions (and perfusion parameters associated with the known signal evolutions) may be used to directly determine (e.g., using dictionary matching) perfusion parameters for MRI data acquired from a subject after delivery of a contrast agent to the subject.” As best understood by the examiner, the pending application determines the perfusion parameters directly from a comparison with the dictionary. In contrast the applicant states Cohen teaches “estimating quantitative perfusion parameters that includes simultaneously determining longitudinal and transverse relaxation parameters by comparing acquired contrast-enhanced data with a dictionary including signal evolution templates. … Then, quantitative perfusion parameters are computed based on the determined longitudinal and transverse relaxation parameters, e.g., using a pharmacokinetic model.” In other words, Cohen determines relaxation parameters from the templates then calculates the quantitative perfusion parameters from the relaxation parameters using a pharmacokinetic model. The examiner remains concerned that the limitation “perfusion parameter” is too broad. For example, it is unclear why relaxation parameters as used in Cohen could not reasonably be interpreted as “perfusion parameters” in view of a broadest reasonable interpretation. Further, the limitations as claimed appear consistent with the use of dictionaries as is generally known in the art. 
In order to advance prosecution, the examiner has identified additional references which determine the perfusion parameters directly from the dictionary without the use of a pharmacokinetic model. The current rejection relies on Sommer et al. US 2020/0050819 to teach the amended subject matter. Sommer teaches wherein a magnetic resonance fingerprinting (MRF) dictionary is a function of a cerebral blood flow (CBF). Paragraph [0039] teaches, “Execution of the machine-executable instructions cause the processor to use the cerebral blood flow map to provide the cerebral blood flow to the magnetic resonance fingerprinting dictionary during determination of the at least one magnetic resonance parametric map. The cerebral blood flow map may be used to get a per pixel value of the cerebral blood flow which is then used as a value as input to the magnetic resonance fingerprinting dictionary. The magnetic resonance fingerprinting dictionary can therefore be pre-calculated as a function of the cerebral blood flow. This may provide for improved magnetic resonance fingerprinting during arterial spin labeling imaging.”
Additional references which are not relied on for the current rejection include include Nayak et al. US 2017/0325709 teaches in [0060] wherein dictionary based reconstruction framework can be applied to perfusion imaging to estimate the blood flow and blood volume maps in various organs.  Hernandez-Garcia et al. US 2015/0297101 determines perfusion-related parameters including cerebral blood flow, transit time, T1, or other parameters. The quantification uses values from a dictionary of signal time courses that were generated or augmented using Block simulation, knowledge of the sequence, or previous observations. See abstract, [0023], [0026], [0042], [0075]. Zhao et al. US 2017/0035319 teaches in [0132], “The K-SVD method enforces the sparsity of the low-dimensional signal of ASL using an over-complete dictionary. The training data set included signal prototypes based on all reasonable values of the perfusion parameters (CBF and ATT). More accurate parameter ranges can be determined based upon a particular application, which can improve the sparsity and accuracy of representation in the dictionary. More prototypes in the K-SVD dictionary may further improve the sparse representation.”
Therefore, the examiner maintains claims 1, 2, 4-14, and 16-20 stand rejected as outlined in the new grounds of rejection provided below. The examiner encourages that an interview may be beneficial to advance prosecution to discuss and/or clarify any outstanding issues prior to filing amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11, 12-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2017/0276753 in view of Sommer et al. US 2020/0050819 (Sommer).

Regarding claim 1, Cohen teaches a method for generating images of a subject using a magnetic resonance imaging (MRI) system (method for MRI imaging; see abstract), the method including steps comprising: 
performing a predetermined pulse sequence using an MRI system to acquire MRI data from the subject after having delivered a dose of a contrast agent to the subject (MRI system using pulse sequences from subject after injection of contrast agent; see para. [0013]); 
comparing the acquired MRI data to a dictionary to determine perfusion information (comparing acquired data with dictionary data based to obtain perfusion parameters; see para. [0007] and [0019]), wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters (a dictionary comprises a plurality of different signal evolution templates wherein quantitative perfusion parameters are computed based on the longitudinal relaxation parameters and the transverse relaxation parameters, wherein the predefined dictionary includes predicted signal evolutions associated with different combination of materials and acquisition parameters, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see para. [0007], [0019]-[0021], and [0038]); and 
generating, using the perfusion information including at least one perfusion parameter, a report indicative of perfusion within the subject (information is generated including perfusion parameter maps using the estimated relaxation parameters wherein non-limiting examples of perfusion parameters include cerebral blood volume and mean transit time, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see paras. [0007], [[0012]-[0013], [0019]-[0021], and [0038]).
Cohen fails to teach comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data.
Sommer teaches comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data (a method comprises generating at least one magnetic resonance parametric map by comparing the series of magnetic resonance fingerprinting images with a fingerprinting dictionary wherein the dictionary may be customized to particular blood flow values and/or ranges of blood flow values to generate a cerebral blood flow map; see abstract, [0010], [0038], [0039], and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data as taught in Sommer into Cohen in order to gain the advantage of magnetic resonance fingerprinting dictionary pre-calculated as a function of the cerebral blood flow which provides improved magnetic resonance fingerprinting during arterial spin labeling imaging.

Regarding claim 13, Cohen teaches a magnetic resonance imaging (MRI) system (the magnetic resonance system of Fig. 3) comprising: 
a magnet system configured to generate a polarizing magnetic field about a portion of the subject positioned in the MRI system; a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field; a radio frequency (RF) system configured to apply a RF excitation field to the subject, and acquire therefrom a set of magnetic resonance image (MRI) data (magnet assembly 324 comprises polarizing magnet 326; gradient coil assembly 322; and RF coil 328; see Fig. 3); 
at least one processor configured to: control the plurality of gradient coils and RF system to perform a predetermined pulse sequence to acquire MRI data from the subject after having delivered a dose of a contrast agent to the subject (the MRI system 300 includes processor 308, data processor 314 and controls the gradient coil 322 and RF coil 328 to generate the pulse sequence; see Fig. 3; see para. [0039]-[0045]); 
compare the acquired MRI data to a dictionary to determine perfusion information (the MRI system 300 includes processors to compare acquired data with dictionary data based to obtain perfusion parameters; see para. [0007], [0019], [0039]-[0050]), wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters (a dictionary comprises a plurality of different signal evolution templates wherein quantitative perfusion parameters are computed based on the longitudinal relaxation parameters and the transverse relaxation parameters, wherein the predefined dictionary includes predicted signal evolutions associated with different combination of materials and acquisition parameters, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see para. [0007], [0019]-[0021], and [0038]); and 
generate, using the perfusion information including at least one perfusion parameter, a report indicative of perfusion within the subject (information is generated including perfusion parameter maps using the estimated relaxation parameters wherein non-limiting examples of perfusion parameters include cerebral blood volume and mean transit time, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see paras. [0007], [[0012]-[0013], [0019]-[0021], and [0038]).
Cohen fails to teach comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data.
Sommer teaches comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data (a method comprises generating at least one magnetic resonance parametric map by comparing the series of magnetic resonance fingerprinting images with a fingerprinting dictionary wherein the dictionary may be customized to particular blood flow values and/or ranges of blood flow values to generate a cerebral blood flow map; see abstract, [0010], [0038], [0039], and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comparing the acquired MRI data to a dictionary to determine perfusion information including at least one perfusion parameter, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined associated perfusion parameters and comparing the acquired MRI data to the dictionary comprises identifying an entry in the dictionary based on the comparison and assigning the one or more associated perfusion parameters of the identified dictionary entry to the acquired MRI data as taught in Sommer into Cohen in order to gain the advantage of magnetic resonance fingerprinting dictionary pre-calculated as a function of the cerebral blood flow which provides improved magnetic resonance fingerprinting during arterial spin labeling imaging.

Regarding claims 2 and 14, Cohen further teaches wherein the method further comprises acquiring dynamic contrast-enhanced magnetic resonance imaging (DCE-MRI data) data (imaging is DCE-MRI; see para. [0002] and [0013]).

Regarding claims 4 and 16, Cohen further teaches wherein the method further comprises wherein the one or more perfusion parameters comprises at least one of an arterial fraction (AF), a distribution volume (DV), a mean transit time (MTT), a cerebral blood flow (CBF), a time-to-peak (TTP), and cerebral blood volume (CBV) (perfusion parameters maps can be estimated for CBF, CVB, MTT; see para. [0038]).

Regarding claims 5 and 17, Cohen further teaches wherein the method further comprises comparing the MRI data by executing a pattern matching algorithm that correlates patterns of signal evolutions associated with the MRI data and corresponding entries in the dictionary (comparisons are made to the dictionary using matching or pattern recognition techniques; see para. [0019], [0024], [0030], [0037]).

Regarding claim 6, Cohen further teaches wherein the pattern matching algorithm includes at least one of an inner product, a template match, a matrix inversion, a correlation, a Bayesian estimation, basis pursuit, or simulated annealing (matching is performed using a plurality of different signal evolution templates; see para. [0007]).

Regarding claim 8, Cohen further teaches wherein the dictionary matching is performed on a voxel-by-voxel basis to determine perfusion parameters (using pharmacokinetic models, the perfusion parameters are calculated for each voxel; see para. [0021]).

Regarding claims 9 and 18, Cohen further teaches wherein the method further comprises generating the dictionary by combining physical and hemodynamic properties with the predetermined pulse sequence and a pharmacokinetic model (dynamic contrasting is performed based on measurement of the contrast agent accumulation in the tissue over time and using a pharmacokinetic modeling; see para. [0013]).

Regarding claims 11 and 20, Cohen further teaches wherein the method further comprises reconstructing at least one image depicting perfusion in the subject (the data processing server 314 generates reconstructed images, generating functional magnetic resonance images, or calculating motion or flow images; see para. [0047]).

Regarding claim 12, Cohen further teaches wherein the dictionary is a compressed dictionary (the dictionary is a predefined dictionary, wherein any predefined dictionary could reasonably be interpreted as equivalent to a compressed dictionary in view of a broadest reasonable interpretation; see para. [0019]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2017/0276753 in view of Sommer et al. US 2020/0050819 (Sommer), and in further view of Liu US 2016/0073992.

Regarding claim 7, Cohen fails to teach wherein the pattern matching is performed using at least one of a neural network or deep learning network.
Liu teaches wherein the pattern matching is performed using at least one of a neural network or deep learning network (the machine learning implements an artificial learning network; see para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the pattern matching is performed using at least one of a neural network or deep learning network as taught in Liu into Cohen in order to gain the advantage of machine learning method using an artificial neural network to perform perfusion calculations to obtain perfusion parameters.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2017/0276753 in view of Sommer et al. US 2020/0050819 (Sommer), and in further view of Griswold et al. US 2014/0296702 (Griswold).

Regarding claims 10 and 19, Cohen fails to teach wherein the pharmacokinetic model is a dual-input single-compartment (DISC) model.
Griswold teaches wherein the pharmacokinetic model is a dual-input single-compartment (DISC) model (perfusion parameters are based on dual input single compartment model; see para. [0050] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the pharmacokinetic model is a dual-input single-compartment (DISC) model as taught in Griswold into Cohen in order to gain the advantage of obtaining estimates of perfusion parameters based at least in part on the quantized contrast agent concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868